IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                       NO. WR-82,437-01



                EX PARTE SHERRON DONDRIEL PHILLIPS, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                         CAUSE NUMBER CR-566-12-D(1)
                         IN THE 206 TH DISTRICT COURT
                              HIDALGO COUNTY

          Per curiam.

                                           OPINION

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).

          Applicant pleaded guilty to possession of marijuana in Hidalgo County and was sentenced

to 42 months’ imprisonment. The first time applicant’s case was reviewed by the Board of Pardons

and Paroles (the Board) in August 2014, the Board determined not to release him to parole.

Applicant claims that he is entitled to a statement from the Board detailing the reasons his parole was

denied.
                                                                                      Phillips-2

       Since the filing of this application, applicant has been released to parole. Accordingly,

applicant’s application for writ of habeas corpus is dismissed as moot.

Delivered: December 16, 2015

Do not publish